Exhibit 32(b) Certification of Chief Financial Officer Of 99¢ Only Stores This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and accompanies the annual report on Form 10-K (the "Report") for the period ended March 27, 2010 of 99¢ Only Stores (the "Issuer"). I, Robert Kautz, the Chief Financial Officer of the Issuer certify that to the best of my knowledge: (i) the Report fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated: May 27, 2010 By:/s/ Robert Kautz Name: Robert Kautz Title: Executive Vice President and Chief Financial Officer
